Donlon, Judge:
Plaintiff entered at Boston four pieces of what is described as “candy cutting & wrapping machine”, one unit, dutiable under item 662.10 of tbe Tariff Schedules of the United States at 8 percent ad valorem. The machinery was assessed as separate pieces, some at 8 percent and some at 11% percent.
The official papers are in evidence.
The amended protest includes several claims, all of which were abandoned save only the claim that duty on the machine identified in the official papers as H-l should be computed at the rate of 8 percent instead of 11% percent.
The parties stipulated in open court “that the correct duty rate on machine H-l is 8 percent instead of 11% percent as charged.”
It appears from the red ink notations on the official papers that classification of the H-l machine was under item 662.10 at 8 percent, and that due to error in computing duty plaintiff was mistakenly charged at the rate of 11% percent. The overcharge, so the parties stipulated, was $525.
Judgment will be entered directing reliquidation and refund of $525.